EXHIBIT 10.14b

 

AMENDMENT NO. 2

Effective November 16, 2010

TO THE PMI GROUP, INC.

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

(Amended and Restated as of September 1, 2007)

 

THE PMI GROUP, INC., having adopted The PMI Group, Inc. Supplemental Employee
Retirement Plan (the “Plan”) effective as of April 1, 1995, and amended and
restated the Plan in its entirety effective as of September 1, 2007, and having
further amended the restated Plan as of November 20, 2008, hereby amends the
restated Plan as follows:

 

1. The phrase “or as soon as administratively practicable thereafter” is deleted
from each place that it appears in the Plan.

 

2. The second sentence of Section 4.1 is deleted and the following sentence is
substituted therefore:

 

“Notwithstanding any contrary Plan provision, such payment shall be made on the
first day of the calendar month that immediately follows the Participant’s
Separation from Service (the “Designated Payment Date”) and any such payment
shall be treated as made on the Designated Payment Date if such payment is made
either on that date, or a later date that is no later than (i) the end of the
Participant’s taxable year that includes the Designated Payment Date, or (ii) if
later, the fifteenth (15th) calendar day of the third calendar month immediately
following the Designated Payment Date.”

 

3. This Amendment No. 2 to the restated Plan is effective as of November 16,
2010.

 

IN WITNESS WHEREOF, The PMI Group, Inc., by its duly authorized officer, has
executed this Amendment No. 2 to the restated Plan as of the date specified
below.

 

   

THE PMI GROUP, INC.

Date: November 18, 2010

   

By:

 

/s/ Charles F. Broom

     

Charles Broom

     

Senior Vice President, Human Resources